Beck, P. J.
1. Tlxe transfer and assignment, by the British & American Mortgage Company Limited, of the deed of M. K. Wallace to the Prudential Life Insuranoe Company vested the latter company with the right to exercise the power of sale contained in the deed referred to; and the assignment by the Prudential Insurance Company to the Commercial Bank of Dallas was broad enough in its terms to convey and assign the same power to the last-mentioned company, and that company could exercise the power upon the happening of the contingency contemplated.
2. The bankruptcy of the grantor in the original deed and his discharge in bankruptcy did not destroy the power contained in the original deed; for it was a power coupled with an interest.
*389No. 4502.
December 15, 1924.
3. The promise upon the part of the creditor made to the plaintiff in this case, that the time for the payment of the debt would be extended for one year, was without such consideration as would make the promise binding in law, and did not have the effect of preventing the exercise of the power in the deed according to its terms before the expiration of the pei'iod of extension which had been promised. Tatum v. Morgan, 108 Ga. 336 (33 S. E. 940).
4. Accordingly, the court did not err in refusing an injunction.

Judgment affirmed.


All the Justices concur.

Mozley & Gann and H. B. Moss, for plaintiff.
A. J. Camp, A. L. Bartlett, and Lamar Camp, for defendant.